The opinion of the Court was delivered by
Sergeant, J.
A foreign attachment under the Act of 13th June 1836, binds all the estate and effects of the defendant in the possession or charge of the garnishee, or due and owing from him to the defendant, as the case may be, at the time of the service of such writ, or at any other time; and by the 55th section, the garnishee is bound to answer interrogatories to those points; and under the 58th section, if issue be taken and trial had, the jury are to find what goods or effects were in the hands of the garnishee at the time the attachment was executed, or afterwards. If, therefore, there was any debt due by the garnishee in the present instance at the time of the answer to the interrogatories, it was embraced by the attachment. That there was is clear, for the amount of the claim had then been adjusted and fixed; it became a debt due and owing to the defendant, and such as was decided in Boyle v. The Franklin Fire Insurance Company, (7 Watts & Serg. 76), to be liable to an attachment. The assignment having been made by the defendant after the attachment levied, was subject to all the liens under it created by the Act of Assembly, and one of these included debts due subsequently to the service of the writ. It is, therefore, unnecessary to determine whether the claim for the loss was originally liable to the foreign attachment; for, however unsettled it may have been at first, it became fixed by the adjustment before the answers of the garnishee, and in sufficient time within the law to be bound by the attachment.
Judgment affirmed.